818 F.2d 31
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph Samuel GLENN, Plaintiff-Appellant,v.CITY OF NASHVILLE, Mark Byrne, and Mike Abbott, Defendants-Appellees.
No. 87-5059.
United States Court of Appeals, Sixth Circuit.
May 13, 1987.

Before GUY and BOGGS, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This pro se appellant seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Appellant has also filed a motion for the appointment of counsel.  The case has now been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, the panel agrees unanimously that oral argument is not needed.


2
For the reasons stated in the district court's order of November 26, 1986, the motion for appointment of counsel is hereby denied and the district court's final order entered December 1, 1986, is hereby affirmed.  Rule 9(b), Rules of the Sixth Circuit.